UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                          __________________

                             No. 95-60236
                          __________________



     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                                versus

     WILLIE FRANK JONES, BILLY RAY GRAY,
     SYLVESTER BYERS and ANTHONY C. MARION,

                                         Defendants-Appellants.

            ______________________________________________

         Appeal from the United States District Court for the
                   Northern District of Mississippi
                            (3:94-CR-36-D)
            ______________________________________________

                            April 10, 1996


Before REAVLEY, GARWOOD and JOLLY, Circuit Judges.

PER CURIAM:*

     After considering the briefs and argument of counsel and the

record, the Court finds no reversible error and therefore affirms

the convictions and sentences of the appellants.

     The only contention of appellants deserving any discussion is

that respecting contacts with jurors.        After receiving the jury

note concerning this, the district court examined each of the


     *
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
jurors individually and ascertained that these matters would not

have an effect on their deliberations and they could continue to be

impartial. The jury was also given appropriate formal instructions

in   this   respect.    Appellants       complain   of   certain    asserted

deficiencies in the district court’s examination of the jurors, and

that the trial court did not allow them to call the jurors to

testify at a post-verdict motion for new trial hearing.            We are not

persuaded that any reversible error is shown.            We note that the

trial court’s pre-verdict in camera examination of the jurors was

pursuant to and as contemplated by the express request of defense

counsel.    The nature of the two contacts was neither expressly nor

impliedly threatening or promissory, and was relatively mild and

vague (a defendant was a “good” person whom the juror could

“help”); although expressly on behalf of one particular defendant,

the contacts did not suggest that that defendant, or any other

defendant, had instigated or knew of the contacts; and neither of

the two contacts was face-to-face.        Moreover, the evidence against

the defendants was overwhelming.

      The appellants’ convictions and sentences are



                                                                   AFFIRMED.




                                     2